Name: Commission Regulation (EEC) No 3814/89 of 19 December 1989 fixing the Community offer prices for certain fresh fruit and vegetables applicable to Spain for the period 1 January 1990 to the end of the 1989/90 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 371 /26 Official Journal of the European Communities 20. 12. 89 COMMISSION REGULATION (EEC) No 3814/89 of 19 December 1989 fixing the Community offer prices for certain fresh fruit and vegetables applicable to Spain for the period 1 January 1990 to the end of the 1989/90 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3709/89 of 4 December 1989 laying down general rules for implementing the Act of Accession of Spain and Portugal as regards the compensation mechanism on exports of fruit and vegetables originating in Spain ('), and in particular Article 4 ( 1 ) thereof, Whereas, pursuant to Article 1 52 of the Act of Accession, a compensation mechanism is to be introduced on imports into the Community as constituted at 31 December 1985, hereinafter referred to as the 'Community of Ten', from 1 January 1990, of fruit and vegetables from Spain for which a reference price is fixed with regard to third countries ; Whereas, in accordance with Article 152 (2) (a) of the Act of Accession, a Community offer price is to be calculated annually on the basis of the arithmetic mean of the producer prices in each Member State of the Community of Ten, plus transport and packaging costs incurred by the products from the production regions to the represen ­ tative consumption centres of the Community and bearing in mind developments in the cost of production in the fruit and vegetables sector ; whereas the abovemen ­ tioned producer prices correspond to the average prices recorded during the three years preceding the date of fixing of the Community offer price ; whereas, however, the annual Community offer price cannot exceed the reference price applied for third countries ; Whereas, in order to take account of seasonal variations in prices, the marketing year should be divided into one or more periods and a Community offer price should be fixed for each of them ; Whereas, in accordance with Article 1 of Regulation (EEC) No 3709/89, the producer prices to be used for the determination of the Community offer price are to be those of a domestic product defined by its commercial characteristics recorded on the representative market or markets located in the production areas where prices are lowest for products or varieties representing a considerable proportion of production marketed throughout the year of during a part of the latter and which meet Quality Class I requirements and conditions laid down as regards packaging ; whereas the average price for each representative market must be established after disregarding prices which may be considered excessively high or excessively low compared with the normal fluctu ­ ations recorded on the market ; Whereas the application of the abovementioned criteria results in Community offer prices being fixed for lemons, apples, pears, artichokes, cabbage lettuce, broad-leaf (Batavian) endives, mandarins, Clementines and sweet oranges for the period 1 January to the end of the 1989/90 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For the period 1 January to the end of the 1989/90 marketing year, the Community offer prices for lemons, apples, pears, artichokes, cabbage lettuce, broad-leaf (Batavian) endives, mandarins, Clementines and sweet oranges shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 363, 13 . 12. 1989, p. 3 . 20 . 12. 89 Official Journal of the European Communities No L 371 /27 ANNEX COMMUNITY OFFER PRICES 1989/90 MARKETING YEAR CABBAGE LETTUCE (CN codes 0705 11 10 and 90) LEMONS (CN code 0805 30 10) (ECU/100 kg net) (ECU/100 kg net) Period Community offer price Period Community offer price January and February 75,60 January to April 42,49 March to May 82,34 May 41,99 BROAD-LEAF (BATAVIAN) ENDIVES APPLES (CN code 0705 29 00) (CN codes 0808 10 93 and 99) (ECU/100 kg net) (ECU/100 kg net) Period Community offer price Period Community offer price January 58,79 February to March 63,44 January 47,90 February 46,30 MANDARINES March 47,55 April 43,41 May 43,45 including tangerines and satsumas, wilkings and other similar citrus hybrids, with the exception of Clementines (CN codes 0805 20, 30, 50, 70, 90) June 42,76 (ECU/100 kg net) Period Community offer price PEARS January and February 27,51(CN codes 0808 20 31 and 33) (ECU/100 kg net) CLEMENTINES  Period Community offer price (CN code 0805 20 10) (ECU/100 kg net) January to April 51,01 Period Community offer price ARTICHOKES January and February 5.1,40 (CN code 0709 10 00) SWEET ORANGES (ECU/100 kg net) (CN codes 0805 10 11 , 15, 19, 21 , 25, 29 , 31 , 35, 39 , 41 , 45 and Period Community offer price 49) (ECU/100 kg net) January to April 73,04 Period Community offer price May 74,95 June 63,53 January to May 22,66 Note : The prices given in this Annex relate to products in Quality Class I , air sizes, presented packaged.